Citation Nr: 9910592	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  96-47 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for an upper back 
disorder.

3.  Entitlement to an increased rating for residuals of a 
post-concussion syndrome, including headaches, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in October 
1995 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York, denying each of the claims 
in question.  It is noted that the veteran's national service 
representative was afforded the opportunity to offer an 
informal hearing presentation subsequent to the Travel Board 
hearing in August 1997, but declined to do so.

In a VA Form 9 of October 1996, the veteran specifically 
requested a Travel Board hearing and such proceeding is shown 
to have occurred at the RO in Buffalo, New York, in August 
1997, a transcript of which is of record.  At the time of 
such hearing, additional evidence was offered by the veteran 
and received into the record, with a written waiver of 
initial consideration by the RO of such evidence.  Following 
the August 1997 hearing, further evidence was submitted by 
the veteran through his representative in support of the 
veteran's claims for VA benefits, but without a waiver of RO 
consideration.  The RO by deferred rating action in late 
September 1997 did not consider the post-hearing evidence and 
requested that such evidence be forwarded to the Board for 
its consideration.  Inasmuch as the evidence submitted at a 
point subsequent following the August 1997 consists solely of 
a VA outpatient treatment record of June 24, 1997, to which 
the veteran referred at the hearing and submitted other VA 
records of treatment obtained on that date, the earlier 
waiver of RO consideration is deemed to encompass the post-
hearing evidence, thus obviating the need for further 
development to permit the RO to consider initially such 
evidence.


FINDINGS OF FACT

1.  The veteran's claims of entitlement to service connection 
for degenerative disc disease of the cervical spine and for 
an upper back disorder are not supported by cognizable 
evidence demonstrating that such claims are plausible or 
capable of substantiation.

2.  The veteran's service-connected residuals of a post-
concussion syndrome are at present manifested by very 
frequent, completely prostrating and prolonged attacks of 
migraine headaches which are productive of severe economic 
inadaptability; the maximum evaluation assignable under the 
rating criteria for migraines has been assigned.

3.  The service-connected residuals of a post-concussion 
syndrome do not entail brain disease due to trauma with 
hemiplegia, epileptiform seizures, or facial nerve paralysis, 
and there is no showing of delirium, dementia, or amnestic or 
other related cognitive disorders in association with such 
disability.

4.  An unusual or exceptional disability picture is not shown 
to be associated with 
the veteran's service-connected residuals of a post-
concussion syndrome.


CONLCUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for degenerative disc disease of the cervical spine and for 
an upper back disorder are not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for the assignment of rating in excess of 50 
percent for a post-concussion syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.124a, Diagnostic Code 8100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Degenerative Disc Disease of the 
Cervical Spine and for An Upper Back Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Where a veteran served 90 days of more 
during a period of war or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

The threshold question to be answered as to this portion of 
the appeal, however, is whether the veteran has presented 
evidence of well-grounded claims; that is, claims which are 
plausible and meritorious on their own or capable of 
substantiation.  If he has not, his appeal must fail.  
38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  

To be well-grounded, a claim must be supported by evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  Although the claim need not be conclusive, it must 
be accompanied by supporting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Id. at 610.  Where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).
For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an inservice disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997).  

The provisions of 38 C.F.R. § 3.303(b) (1998) provide a 
substitute way of showing inservice incurrence and medical 
nexus for purposes of well-grounding a claim.  See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  Such provisions 
apply where evidence, regardless of its date, shows that a 
veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
The evidence must be medical unless it relates to a condition 
as to which under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well-grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  

In the case at hand, the veteran argues that he injured his 
cervical spine and upper back at the time of an inservice 
fall in 1966 and it was in that same fall that he suffered a 
concussion, the residuals of which were the subject of a 
subsequent grant of service connection.  Despite the 
foregoing argument, no disorder of the cervical spine or 
upper back is shown in service, nor is any such disorder 
shown to be present for many years after service.  In fact, 
it was not until the mid-1980s and thereafter that there was 
shown to be disability of the cervical spine or upper back, 
variously diagnosed as degenerative arthritis or disc disease 
of the cervical spine, stenosis of the cervical spine, 
cervical strain, post-traumatic neck pain (without reference 
to the source of such trauma), and upper cervical subluxation 
complex with hypertonic cervical and thoracic muscles.

Service medical records identify a period of hospital care, 
beginning in late September 1966, following the veteran's 
fall in his barracks in which he sustained a cerebral 
concussion.  During the ensuing hospitalization, no 
complaints or findings were reported as to any abnormality of 
the cervical spine or upper back and no pertinent diagnosis 
was recorded throughout that four-day period of hospital 
care.  Thereafter, in November 1966, the veteran sought 
outpatient medical assistance for a complaint of pain in the 
small of the back of three weeks' duration.  Clinical 
examination demonstrated mild spasm of the lumbar muscles and 
some flattening of the lumbar curve; the impression was of 
back strain.  Postservice medical evidence likewise fails to 
identify a chronic condition of the cervical spine or upper 
back in service or within any applicable presumptive period, 
nor does not it substantiate a continuity of pertinent 
symptomatology, although the veteran essentially maintains 
that he has had recurrent neck and upper back symptoms since 
service.  See Savage, supra.

Notwithstanding the showing of current disablement of the 
cervical spine and/or the upper back, and the veteran's 
history of recurrent neck and upper back symptoms, no 
competent medical evidence is presented of a nexus between 
any current disability of the veteran's cervical spine or 
upper back and the veteran's period of military service.  The 
undersigned notes that no medical professional has linked any 
disorder of the cervical spine or upper back to the inservice 
fall in September 1966 in which the veteran hit his head or 
any other event occurring during the veteran's military 
service.  Those statements offered by the veteran as to 
medical diagnosis or proximate causation between the entities 
in question cannot well-ground his claims in the absence of a 
showing that he has the requisite medical background or 
expertise to offer competent medical evidence.  See Heuer v. 
Brown, 7 Vet. App. 379, 384 (1995) [citing Grottveit v. 
Brown, 5 Vet. App, 91, 93 (1993), in which the United States 
Court of Appeals for Veterans Claims held that a veteran does 
not meet the burden of presenting evidence of a well-grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer such medical opinions.]

In view of the foregoing, the Board finds that the claims of 
entitlement to service connection for degenerative disc 
disease of the cervical spine and for an upper back disorder 
are not well-grounded.  Inasmuch as the claims are not well-
grounded, further development of the evidence is not 
required.  Epps, supra.  
In reaching this determination, the Board recognizes that 
these claims are being disposed of in a manner that differs 
from that utilized by the RO.  The Board has therefore 
considered whether the veteran has been given adequate notice 
to respond, and if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Inasmuch as the veteran has advanced argument that the claims 
at issue are well-grounded, and in view of the fact that he 
has failed to meet his initial burden of presenting claims 
which are plausible or capable of substantiation, the Board 
concludes that no prejudice to the veteran would result in 
denying these claims on the basis that they are not well-
grounded.  As they are not well-grounded, denial of such 
claims is in order.  Edenfield v. Brown, 8 Vet. App. 384, 
389-90 (1995).  

Finally, the Board views its foregoing discussion as 
sufficient to inform the veteran of the elements necessary to 
complete his application for his claims for service 
connection for degenerative disc disease of the cervical 
spine and an upper back disorder.  Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  Further, the Board is not aware of 
any relevant evidence which may have existed, or could have 
been obtained, that, if true, would render the claims 
"plausible" and, thus, require VA to notify the veteran of 
that relevant evidence in order that he may complete his 
application.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 
1997) (per curiam).

II.  Claim for Increase for Residuals of a Post-concussion 
Syndrome

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  Generally, an allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  The veteran's claim for an evaluation in excess of 
50 percent for residuals of a post-concussion syndrome, 
including headaches, is thus "well-grounded" within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing the facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts with respect 
to the matters at issue have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been obtained.  As such, no further 
assistance to the veteran with the development of the 
evidence is required.  

By rating action in July 1981, the RO established service 
connection for a concussive syndrome, with headaches, for 
which a 10 percent schedular evaluation was assigned under 
rating criteria for migraines set forth in Diagnostic Code 
8100.  By a decision of the Board in March 1988, the rating 
was increased to 30 percent and such rating remained in 
effect until increased to 50 percent by rating action of the 
RO in October 1993.  The claim leading to the instant appeal 
was initiated by the veteran in September 1994, and in 
conjunction with his claim for increase, he has offered sworn 
testimony and other statements as to the increasing severity 
of his headaches and associated nausea and sensitivity to 
noise and light during those periods of intense headaches.

The diagnostic code utilized by the RO for the initial and 
current rating of the disorder in question provides that 
migraines with very frequent, completely prostrating and 
prolonged attacks which are productive of severe economic 
inadaptability are 50 percent disabling.  38 C.F.R. § 4.124a, 
Diagnostic Code 8100 (1998).  The 50 percent evaluation is 
the highest assignable for migraines.  With characteristic  
prostrating attacks occurring on an average of once a month 
over the last several months, a 30 percent rating is for 
assignment.

Inasmuch as the veteran is already in receipt of the highest 
schedular rating assignable for migraines (50 percent), there 
is not found to be a need to discuss the evidence presented 
in terms of the rating criteria enumerated in Diagnostic Code 
8100.  As for the question of whether alternate rating 
criteria provide a basis for the assignment of a higher 
schedular evaluation, it is noted at the outset that the 
record demonstrates that the veteran's headaches are the 
predominant manifestation of his post-concussion syndrome, 
and he does not contend otherwise.  The record does not 
identify the existence of brain disease due to trauma, with 
such related disabilities, as hemiplegia, epileptiform 
seizures, or facial nerve paralysis, which are to be rated 
under the diagnostic codes specifically dealing with such 
entities.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 
(1998).  As well, there is no showing of delirium, dementia, 
or an amnestic or other related cognitive disorders, as would 
warrant rating under 38 C.F.R. §§ 4.126, 4.130 (1998).

As it is not shown that an increased schedular rating is for 
assignment, there remains for consideration the question of 
whether it may reasonably be concluded that assignment of a 
higher rating is warranted on an extraschedular basis.  See 
38 C.F.R. § 3.321(b); see also, Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Such matter requires consideration of whether the 
veteran's service-connected residuals of a concussion 
syndrome are productive of a marked interference with 
employment or otherwise necessitate frequent periods of 
hospital care, thus rendering inadequate the regular 
schedular standards.  Id.  In this regard, the undersigned 
notes that the veteran has offered testimony that he is 
unable to attend to most of his duties as a fireman and that 
he has been assigned secretarial or clerical duties instead.  
He further argues that he is frequently unable to perform 
even his clerical responsibilities, and that he enlists the 
help of others to complete the required tasks.  He reports as 
well that "some" time has been lost from his work as a 
fireman because of his headaches, but that he attempts to 
avoid use of his sick leave because he is to be paid at 
retirement for the unused potion of that leave.  Reference is 
also made to the veteran's discontinuance some years 
previously of part-time work as a bus and truck driver and as 
a heavy machine operator.  

In reviewing the evidence on file, it is clear that the 
veteran has not been hospitalized at any time in the recent 
past for treatment of his concussion syndrome and associated 
headaches.  It likewise is evident that the highest schedular 
evaluation assignable for migraines has already been assigned 
and that the 50 percent rating contemplates a severe degree 
of industrial impairment.  As well, it is noted by the Board 
that the degrees of disability assigned are considered to be 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  While 
the veteran's account of his reassigned duties with respect 
to his job as a firefighter is not incredible, no evidence is 
presented from his employer to that effect, nor does the 
record otherwise signify that the degree to which the 
veteran's job performance is affected reaches to the level of 
a marked interference.  It is shown by statements from co-
workers that the veteran requires injections of prescribed 
medication while at work in order to attempt to relieve his 
migraines, but it is not shown that the veteran is unable to 
continue working, albeit with some accommodation.  Moreover, 
the absence of documentation as to his use of significant 
sick leave further indicates that there is not present a 
marked interference with employment, such as to warrant an 
increased evaluation based on extraschedular considerations.

While the Board has considered the veteran's testimony and 
other statements to the effect that his concussion syndrome 
is more than 50 percent disabling, a preponderance of the 
evidence is against the veteran's claim for increase.  
Inasmuch as the evidence presented is not in relative 
equipoise, the provisions of 38 U.S.C.A. § 5107(b) are not 
for application with respect to the claim for increase herein 
under consideration.


ORDER

As the claims of entitlement to service connection for 
degenerative disc disease of the cervical spine and for an 
upper back disorder are not well-grounded, such claims are 
denied.

An increased rating for residuals of a post-concussion 
syndrome, including headaches, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

